United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hermitage, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-610
Issued: June 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 28, 2013 appellant, through her attorney, filed a timely appeal from a
November 8, 2012 decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her reconsideration request on the grounds that it was untimely filed and failed to present
clear evidence of error. Because more than 180 days elapsed from the most recent OWCP merit
decision of December 9, 2010 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of her claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s October 29, 2012
request for reconsideration was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated February 6, 2012, the
Board affirmed OWCP’s decisions dated January 6 and February 24, 2011. The Board found
that OWCP properly denied appellant’s request for reconsideration and her request for a review
of the written record.2 The facts of the case as set forth in the Board’s prior decision are
incorporated herein by reference.3
On October 29, 2012 appellant requested reconsideration. Her attorney asserted that
OWCP improperly denied her claim when finding that the evidence was not sufficient to
establish that the July 16, 2010 incident occurred as alleged. OWCP found a discrepancy
between the date of injury reported on the Form CA-1, which listed July 16, 2010 and the date of
injury provided in the medical reports of July 17, 2010. Appellant asserted that she adequately
explained the discrepancy and maintained that the inaccuracy of the date-of-injury report on the
CA-1 form was immaterial. She asserted that the mechanism of injury and diagnosed condition
were consistent and explained the inaccuracy in the date of injury on November 10, 2010 and
January 26, 2011. Appellant contended that in light of the lack of other inaccuracies regarding
the fact of injury, the evidence supported her claim.
In a September 26, 2012 report, Dr. Keith A. Lustig, a Board-certified orthopedic
surgeon, noted a history of injury as presented by appellant in which she reported falling on
July 17, 2010 while delivering mail. He summarized her treatment from July 26, 2010 to
June 15, 2011 noting that on July 17, 2010 she was treated in the emergency room where x-rays
revealed a volar subluxation/dislocation at the fifth carpometacarpal joint. On July 27, 2010
Dr. Lustig performed an open reduction and internal fixation of the left fifth carpometacarpal
dislocation. He opined that, within a reasonable degree of medical certainty, appellant sustained
a left fifth carpometacarpal volar dislocation with resultant traumatic arthritis due to her fall
while delivering mail on July 17, 2010.
By decision dated November 8, 2012, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.

2

On July 16, 2010 appellant, then a 54-year-old carrier, filed a traumatic injury alleging that she injured her right
knee and left hand and shoulder on that date when she tripped and fell while delivering mail. She stopped work on
July 16, 2010. On December 9, 2010 OWCP denied her claim finding that the evidence was not sufficient to
establish that the July 16, 2010 incident occurred as alleged. It also found that the medical evidence was not
sufficient to establish her claim.
3

Docket No. 11-1589 (issued February 6, 2012).

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application. The Secretary,
in accordance with the facts found on review may-(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
OWCP will not review a decision unless the application for review is filed within one year of the
date of that decision.5 However, OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s application for review shows
clear evidence of error on the part of OWCP in its most recent merit decision. To establish clear
evidence of error, a claimant must submit evidence relevant to the issue that was decided by
OWCP. The evidence must be positive, precise and explicit and must be manifest on its face that
OWCP committed an error.6
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.7
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.8 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.9 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.10 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.11
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

6

Id.; Fidel E. Perez, 48 ECAB 663, 665 (1997).

7

Annie L. Billingsley, supra note 5.

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Id.

11

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.12 A right to
reconsideration within 180 days also accompanies any subsequent merit decision on the issues.
As appellant’s October 29, 2012 request for reconsideration was submitted more than 180 days
after the most recent merit decision of December 9, 2010 it was untimely. Consequently, she
must demonstrate clear evidence of error by OWCP in denying her claim for compensation.13
The Board also finds that appellant has not established clear evidence of error by OWCP.
Appellant’s October 29, 2012 request asserted that OWCP improperly found that the evidence
was not sufficient to establish that the July 16, 2010 incident occurred as alleged. She contended
that she adequately explained the discrepancy regarding when the claimed injury occurred and
maintained that the date-of-injury inaccuracy on the CA-1 form immaterial. Appellant asserted
that her mechanism of injury and diagnosed condition were consistently described and
documented and she explained the inaccuracy in the date of injury on November 10, 2010 and
January 26, 2011. While she addressed her disagreement with OWCP’s decision to deny her
claim for traumatic injury, her general allegations do not raise a substantial question as to the
correctness of OWCP’s most recent merit decision, which found that evidence was not sufficient
to establish that the July 16, 2010 incident occurred as alleged. OWCP properly found that
appellant’s October 29, 2012 statement did not establish clear evidence of error.
The issue for purposes of establishing clear evidence of error is whether appellant has
submitted sufficient evidence to establish that the claimed July 16, 2010 injury occurred as
alleged. Appellant submitted a September 26, 2012 report from Dr. Lustig, who noted that
appellant reported falling on July 17, 2010 while delivering mail. Dr. Lustig opined that within a
reasonable degree of medical certainty she sustained a left fifth carpometacarpal volar
dislocation with resultant traumatic arthritis due to her fall while delivering mail on
July 17, 2010. This report does not address the discrepancy regarding when the claimed injury
occurred and appellant did not otherwise explain how this evidence was positive, precise and
explicit in manifesting on its face that OWCP erred in its December 9, 2010 decision. Clear
evidence of error is intended to represent a difficult standard. The submission of a detailed wellrationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.14
Consequently, the Board finds that Dr. Lustig’s report submitted on reconsideration is
insufficient to raise a substantial question as to the correctness of OWCP’s decision. Thus,
appellant has not established clear evidence of error by OWCP in its November 8, 2012 decision.

12

20 C.F.R. § 10.607(a).

13

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

14

D.G., 59 ECAB 455 (2008); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3c (January 2004).

4

On appeal, appellant asserts that she explained the discrepancy between the date of injury
reported on the CA-1 form and the date provided in the medical reports and maintained that the
inaccuracy of the date-of-injury report was immaterial. She asserts that clear evidence of error
was established by the report of Dr. Lustig on September 26, 2012 who opined that the fall on
July 17, 2010 caused the left fifth carpometacarpal volar dislocation. The Board does not have
jurisdiction over the merits of this claim, only whether appellant established clear evidence of
error by OWCP in its November 8, 2012 decision. As noted above, this report is insufficient to
establish clear evidence of error. Appellant also asserted that she submitted statements dated
November 10, 2010 and January 26, 2011, which addressed the discrepancy in her date on
injury. This evidence was previously considered and she has not otherwise explained how it is
sufficient to establish clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated October 29, 2012 was
untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

